Case 6:15-cv-00130-RWS Document 243 Filed 02/05/19 Page 1 of 1 PageID #: 3654



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION


DSS Technology Management, Inc.,                   §
                                                   §
         Plaintiff,                                § Civil Action No. 6:15-cv-130-RWS
                                                   §
v.                                                 §
Intel Corporation,                                 §
                                                   §
         Defendant.                                §

                                         FINAL JUDGMENT
     .
          Pursuant to the Court’s Order of Dismissal, the Court hereby enters Final Judgment. It is,

therefore,

          ORDERED that all claims and counterclaims between the Plaintiff and the Defendant

are DISMISSED WITH PREJUDICE with each party to beat its own costs and attorneys’ fees.

All pending motions are DENIED-AS-MOOT.

          The Clerk of the Court is directed to close this case.

          It is so ORDERED.

          SIGNED this 5th day of February, 2019.



                                                              ____________________________________
                                                              ROBERT W. SCHROEDER III
                                                              UNITED STATES DISTRICT JUDGE
